     Case 2:18-cv-02472-AB-AGR Document 62 Filed 01/31/19 Page 1 of 4 Page ID #:245


 1    David Berten                            MORGAN, LEWIS & BOCKIUS LLP
      IL Bar # 6200898                        Olga Berson, Ph.D., Bar No. 227763
 2    dberten@giplg.com                       olga.berson@morganlewis.com
      Alison Aubry Richards                   2049 Century Park East
 3    IL Bar # 6285669                        Suite 700
      arichards@giplg.com                     Los Angeles, CA 90067-3109
 4    Hannah Sadler                           Tel: +1.310.907.1000
      IL Bar # 6321429                        Fax: +1.310.907.1001
 5    hsadler@giplg.com
      Global IP Law Group, LLC                Jason C. White (admitted pro hac vice)
 6    55 West Monroe Street, Suite 3400       jason.white@morganlewis.com
      Chicago, IL 60603                       77 West Wacker Drive, Fifth Floor
 7    Telephone: (312) 241-1500               Chicago, IL 60601
                                              Tel: +1.312.324.1000
 8    Gregory Markow                          Fax: +1.312.324.1001
      State Bar No. 216748
 9    gmarkow@cgs3.com                        Bradford A. Cangro (admitted pro hac vice)
      Crosbie Gliner Schiffman Southard &     bradford.cangro@morganlewis.com
10    Swanson LLP (CGS3)                      1111 Pennsylvania Avenue, NW
      10940 Wilshire Boulevard Suite 2200     Washington, DC 20004-2541
11    Los Angeles, CA 90024                   Tel: +1.202.739.3000
      424-320-9276                            Fax: +1.202.739.3001
12
      Attorneys for Plaintiff                 Attorneys for Defendants
13    Ironworks Patents, LLC                  TCL Communication Technology Holdings
                                              Ltd., TCL Corporation and TCT Mobile
14                                            (US) Inc.

15
16                               UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
17
18
       IRONWORKS PATENTS, LLC,                Case No. 2:18-cv-02472-AB-AGR
19
                   Plaintiff,
20
       v.                                     STIPULATION OF DISMISSAL
21
22     TCL COMMUNICATION
23     TECHNOLOGY HOLDINGS LTD
       (TCT);
24     TCL CORPORATION and
25     TCT MOBILE (US) INC.
26
                   Defendants.
27
28

                                                                  Stipulation of Dismissal
                                                                 2:18-cv-02472-AB-AGR
     Case 2:18-cv-02472-AB-AGR Document 62 Filed 01/31/19 Page 2 of 4 Page ID #:246


 1          Plaintiff Ironworks Patents, LLC and Defendants TCL Communication
 2
      Technology Holdings LTD (TCT), TCL Corporation, and TCT Mobile (US) Inc. jointly
 3
      announce to the Court that they have reached a settlement agreement that resolves all
 4
 5    matters in this controversy between them, and, on this day, they jointly move the Court to
 6
      grant the attached Proposed Order. The parties respectfully request that this Court grant
 7
      the dismissal, as follows:
 8
 9          IT IS HEREBY ORDERED that all claims, counterclaims, and defenses that have
10
      been, or could have been, asserted in this lawsuit against TCL Communication
11
      Technology Holdings LTD (TCT), TCL Corporation, and TCT Mobile (US) Inc. by
12
13    Ironworks Patents, LLC are dismissed with prejudice.
14
            IT IS HEREBY ORDERED that all claims, counterclaims, and defenses that have
15
      been or could have been asserted in this lawsuit against Ironworks Patents, LLC by TCL
16
17    Communication Technology Holdings LTD (TCT), TCL Corporation, and TCT Mobile
18
      (US) Inc. are dismissed with prejudice.
19
            IT IS HEREBY ORDERED that all attorneys' fees, costs of court, and expenses
20
21    shall be borne by each party incurring the same.
22
            IT IS HEREBY ORDERED that the Court shall retain jurisdiction to enforce the
23
      settlement agreement.
24
25
26
27
28
                                                   1
                                                                        Stipulation of Dismissal
                                                                       2:18-cv-02472-AB-AGR
     Case 2:18-cv-02472-AB-AGR Document 62 Filed 01/31/19 Page 3 of 4 Page ID #:247


 1    January 30, 2019                              Respectfully submitted,
 2    /s/ Olga Berson                        /s/Alison A. Richards
 3    Jason C White
      Morgan Lewis and Bockius LLP           David Berten
      77 West Wacker Drive Suite 500         IL Bar # 6200898
 4    Chicago, IL 60601-1671                 dberten@giplg.com
      312-324-1000
 5    Fax: 312-324-1001                      Alison Aubry Richards
      Email: jwhite@morganlewis.com          IL Bar # 6285669
 6
                                             arichards@giplg.com
      Bradford A Cangro
 7    Morgan Lewis and Bockius LLP           Hannah Sadler
      1111 Pennsylvania Avenue NW            IL Bar # 6321429
 8    Washington, DC 20004                   hsadler@giplg.com
      202-739-3000
 9    Fax: 202-739-3001                      Global IP Law Group, LLC
      Email: bradford.cangro@morganlewis.com 55 West Monroe Street, Suite 3400
10
                                             Chicago, IL 60603
      Olga Berson
11    Morgan Lewis and Bockius LLP           Telephone: (312) 241-1500
      2049 Century Park East Suite 700
12    Los Angeles, CA 90067-3109             Gregory Markow
      310-907-1000
13    Fax: 310-907-1001                      State Bar No. 216748
      Email: olga.berson@morganlewis.com     gmarkow@cgs3.com
14
                                             Crosbie Gliner Schiffman Southard &
      Attorneys for Defendants TCL
15    Communication Technology Holdings LTD Swanson LLP
      (TCT), TCL Corporation and TCT Mobile  (CGS3)
16    (US) Inc.                              10940 Wilshire Boulevard, Suite 2200
17                                           Los Angeles, CA 90024
                                             Telephone: (858) 367-7676
18
19
                                                        Attorneys for Plaintiff Ironworks Patents,
20                                                      LLC
21                     CERTIFICATION OF ELECTRONIC SIGNATURE
22          Pursuant to L.R. 5-4.3.4(a)(2)(i), I, Olga Berson, attest that all other signatories
23    listed, and on whose behalf the filing is submitted, concur in the filing’s content and have
24    authorized the filing.
25
26                                                           /s/ Olga Berson
                                                             Olga Berson
27
28
                                                    2
                                                                           Stipulation of Dismissal
                                                                          2:18-cv-02472-AB-AGR
     Case 2:18-cv-02472-AB-AGR Document 62 Filed 01/31/19 Page 4 of 4 Page ID #:248


 1                               CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and
 3    foregoing document has been served on January 31, 2019, to all counsel of record who
 4    are deemed to have consented to electronic service via the Court’s CM/ECF system per
 5    Local Rule 5-4.
 6
 7                                                       /s/ Olga Berson
                                                         Olga Berson
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                                                                       Stipulation of Dismissal
                                                                      2:18-cv-02472-AB-AGR
